      Case 1:15-cr-00866-AJN Document 91
                                      90 Filed 07/26/21
                                               07/23/21 Page 1 of 2




                                 LAW OFFICE OF
                             STEPHANIE M. CARVLIN, ESQ.
                                  140 Broadway, Suite 4610                         7/23/21
                                 New York, New York 10005


STEPHANIE M. CARVLIN, ESQ.                                    TELEPHONE: 212-748-1636
                                                              FAX: 212-858-7750
                                                              E-MAIL: CARVLIN@HOTMAIL.COM


                                        July 23, 2021


Honorable Alison J. Nathan
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Roger Thomas Clark
               15-cr-866 (AJN)

Dear Judge Nathan:

        I write to provide updated information on Roger Clark’s current health and
his ability to proceed to sentencing. I communicated with Mr. Clark Wednesday,
July 21, 2021. He advised me that his strength and stamina have continued to
improve. However, his mental “fog” persists. He provided the following as
examples: When he’s communicating with this cellmate, he, Mr. Clark, frequently
loses track of what he is discussing. To function when focus is required, he has
to write himself notes. Mr. Clark reports that these cognitive lapses impair his
ability to write a letter to the Court describing his remorse for his participation in
the offense, his ability to address the Court during sentencing and his ability to
communicate effectively with me. I therefore ask that the Court permit me to file
an additional letter on or before August 6, 2021, advising the Court of the status
of Mr. Clark’s health at that time.                                           SO ORDERED.

        I have consulted with the Assistant United States Attorneys who are
representing the government in this case, and the government has no objection
to this request.


                                                        Respectfully submitted,


                                                        ___________/s/__________
                                                        Stephanie Carvlin
                              7/23/21
      Case 1:15-cr-00866-AJN Document 91
                                      90 Filed 07/26/21
                                               07/23/21 Page 2 of 2




cc:   AUSA Michael Neff
      AUSA Vladislav Vainberg (via ECF)
